Citation Nr: 1003603	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for para-thyroid gland 
abnormality with hypercalcemia and nephrolithiasis 
(originally claimed as kidney stones), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from May 1957 to May 1960 
and from November 1960 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO in part denied 
a compensable rating for a para-thyroid gland abnormality 
with hypercalcemia and nephrolithiasis (originally claimed as 
kidney stones.)

In a July 2005 statement of the case, the RO closed out a 
separate 10 percent disabling evaluation assigned to a 
service-connected hypertension that had been in effect since 
April 1, 1988, and combined it with the service-connected 
para-thyroid abnormality with hypercalcemia and 
nephrolithiasis (claimed as kidney stones); a 30 percent 
rating was assigned, effective May 9 2003---date of medical 
evidence disclosing that the veteran had been placed on drug 
therapy, and prior to his November 2003 claim.  (See, July 
2005 statement of the case).  By a July 2008 DRO rating 
action, the RO, having found that the action closing out the 
separate rating for hypertension was erroneous, reinstated 
the separate 10 percent evaluation for service-connected 
hypertension, effective April 1, 1988. (See, July 2008 rating 
action).  The 30 percent rating for the connected para-
thyroid abnormality with hypercalcemia and nephrolithiasis 
was continued.

In a January 2009 decision, the Board disposed of other 
issues on appeal and remanded the remaining issue of a para-
thyroid gland abnormality with hypercalcemia and 
nephrolithiasis to the RO for further development.  Such has 
been completed and this matter is returned to the Board for 
additional consideration.


FINDING OF FACT

The veteran's para-thyroid gland abnormality with 
hypercalcemia and nephrolithiasis, is shown to consist of 
recurrent kidney stones requiring medication; the kidney 
stones do not result in constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for para-thyroid gland abnormality with hypercalcemia and 
nephrolithiasis, stones are not met. 38 U.S.C.A. §§§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.27, 4.115b, Diagnostic Codes 7508, 7509 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating 
for his kidney stone condition was received in November 2003.  
Prior to adjudicating this claim, a duty to assist letter 
addressing the increased rating claim was sent in November 
2003.  Additional notice was also sent in May 2008 and 
February 2009.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  He received such notice in 
the May 2008 letter provided such notice and also detailed 
the criteria for entitlement to an increased rating pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated 
by Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) 
Sept 4, 2009.)  Thereafter the RO readjudicated this matter 
in a September 2009 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in March 2009, provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating 

The Veteran contends that he is entitled to a higher 
evaluation for his kidney disorder, which is presently rated 
at 30 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Service connection was granted for a parathyroid condition 
with kidney stones in a September 1988 rating decision with 
an initial 10 percent rating.  The Veteran filed his claim on 
November 2003.  

Among the evidence pertinent to the claim were private 
urology records from 2002, which included treatment in April 
2002 with a history of having just passed a stone 2 weeks 
ago.  It caused him different symptoms than his usual 
symptoms.  He had pain symptoms in the lower pelvic area but 
he did not have any flank pain with that.  He also noted that 
in January he had passed another stone.  These have been the 
only stone events since this doctor treated the Veteran back 
in 2000.  Otherwise the Veteran seemed to be voiding fairly 
well although his stream seemed to be a little slower than it 
used to be with frequency half the time and voiding a couple 
times per night.  Examination revealed a right testicle cyst 
but otherwise was unremarkable.  The doctor recommended a 
kidney ultrasound biopsy (KUB) X-ray in light of the recent 
passage of stone.  The assessment was a bilateral 
nephrolithiasis with active stone formation and active stone 
passage times 2 in the past month.  He was also diagnosed 
with overactive bladder symptoms with weak stream and urgency 
and erectile dysfunction, organic with response to 
medications.  The doctor encouraged him to push fluids and to 
take Urocrit and Allopurinol for his kidney symptoms. 

The Veteran underwent a KUB the same month with an interval 
passage of stone from the left kidney with one remaining 
stone in the right kidney.  An addendum to the report 
revealed the KUB showed only one stone in the right kidney, 
so he was not accruing stones in the kidney although he was 
having active stone formation.  An October 2002 revealed 
problems due to questionable kidney infection with symptoms 
including decreased stream and nocturia times 1.  Examination 
however revealed positive prostate findings 1-2+ and he was 
assessed with prostatitis.  Another record from the same 
month included an assessment of kidney stones.  

A May 2003 surveillance follow-up of the right kidney stone 
revealed no complaints of pain from that.  Interestingly he 
had some pain in the left side but it did not seem like 
kidney colic by the way he described it.  He did not have a 
kidney stone like pain and no significant voiding symptoms.  
He got up a couple of times a night to void but no longer had 
urgency or weak stream.  His urinalysis was clear.  The 
assessment was right nephrolithiasis, asymptomatic, 
intermittent left flank pain and nocturia.

A February 2004 record noted complaints of pain in the 
bladder area with some sense of pressure and urgency but no 
fever, chills or flank pain.  However his symptoms were 
typical of trying to pass a kidney stone.  A KUB showed a 
stone in the right kidney unchanged except for having moved a 
little bit.  Clinical examination revealed the flanks were 
nontender, abdomen was benign.  He was assessed with lower 
abdomen and bladder pain, reminiscent of stone passage and 
right nephrolithiasis.  He also underwent an intravenous 
pyleogram (IVP) the same month, with a history of bladder 
discomfort.  His pain was better but he still had significant 
bladder discomfort.  There was no blood in the kidneys, nor 
fever or chills.  Lab/X-ray revealed 4+ amorphous phosphate 
crystals in the urine, but no blood.  There was also no 
bacteria seen, although this was difficult due to the 
presence of crystals.  The IVP showed normal kidney function.  
There was a stone in the right kidney, but this was not a 
factor.  The assessment was bladder pain with possible UTI 
with urinary frequency.  

The report of an April 2004 VA general examination noted the 
specific history of nephroplithiasis (frequent kidney 
stones), having existed since 1967.  He was noted to urinate 
4 times a day with 2 hour intervals and during the night at 3 
times a day with intervals of 3 hours.  He had problems 
starting urination and weak flow.  There was no incontinence.  
He had recurrent urinary tract infections about 2 times a 
year.  He did not require any procedures for his urinary 
problems and had no hospitalizations for the past 12 months.  
He had no functional impairment from this condition.  He was 
not working when he developed this condition.  He denied 
claiming any other specific history for para thyroid gland 
abnormality with hypercalcemia.  Examination revealed him to 
be well developed, well nourished, and in no acute distress.  
No significant findings regarding the eyes were noted.  
Examination of his neck revealed no thyroid enlargement 
present.  His heart examination was unremarkable with no 
evidence of congestive heart failure or cor pulmonale.  While 
he was noted to have elevated blood pressure, his 
hypertension was noted to be in good response to medication, 
with blood pressure readings of 120/80, 130/90 and 140/100.  
Genital examination was within normal limits. The urinalysis 
was noteworthy for the presence of RBC's and absent of 
protein and sugar.  For the VA established diagnosis of 
nephrolithiasis there was no change in the diagnosis.  For 
the VA established diagnosis of para-thyroid gland 
abnormality with hypercalcemia, the diagnosis was changed to 
condition not claimed.  The diagnosis was changed because 
there are no symptoms.  

A February 2005 follow-up for active stone formation and 
kidney stones noted the X-ray done one year ago showing only 
one stone in the right kidney, relatively unchanged.  He has 
kept his stone disease under wraps with Urocrit and 
Allopurinaol.  He has had no stone events since the last time 
the doctor saw him.  He was voiding well and lab/X-ray 
revealed perfectly clear urine.  Examination was negative for 
flank pain or tenderness to palpation.  The assessment was 
right nephrolithiasis asymptomatic and history of active 
stone formation.  In April 2005 he was seen for worsening 
urinary tract symptoms, but he had not seen blood in his 
urine, nor had he any kidney colic suggesting that a stone 
had moved down the pipe.  Urinalysis was negative for blood.  
He was assessed with overactive bladder (OAB) symptoms with a 
weak stream and frequency.  A June 2005 follow-up also 
revealed the Veteran to report no problems and a dramatic 
improvement/resolution of bladder symptoms with Flomax.  

The report of a December 2005 VA QTC examination again for 
nephrolithiasis noted daytime urinary frequency of 10 times 
in intervals of every hour and nighttime frequency of twice 
per night with 3 hour intervals.  He denied incontinence nor 
any leakage requiring pads or absorbent materials.  He did 
report symptoms of weakness and recurrent urinary tract 
infections.  He denied hospitalization or regular dialysis.  
He denied functional impairment.  Again he did not wish to 
claim the condition of para-thyroid gland abnormality with 
hypercalcemia.  Physical examination again revealed normal 
findings of the eyes and heart and the Veteran deferred 
genitourinary examination.  While he reported a history of 
elevated blood pressure, it was noted to be controlled on 
medication and his blood pressure readings were 132/62 
sitting and 126/64 standing.  There was no generalized muscle 
weakness or wasting noted.  Urinalysis was unremarkable and 
thyroid function tests were within normal limits.  The 
diagnosis was no change in the VA established diagnosis of 
nephrolithiasis.  For the VA established diagnosis of para-
thyroid gland abnormality with hypercalcemia, there was no 
pathology to render a diagnosis.

A January 2006 complete physical noted urinary symptoms of no 
dysuria or frequency, with nocturia twice a night and a 
history of previous kidney stones.  A February 2006 urology 
follow-up noted the Veteran to have an established diagnosis 
of right renal calculus, active stone formation, benign 
prostate hypertrophy (BPH), nocturia and weak stream.  His 
history regarding the BPH reflects that he had the above 
described urinary symptoms due to this condition, which he 
treated with medications such as Cardura and Flomax.  He was 
here for KUB and check up on other urinary and genitourinary 
findings.  Examination revealed his bladder was not palpable 
and there was no suprapubic tenderness.  The rest of the 
examination was negative except for a spermatocyle of the 
right scrotum.  Follow-up for the kidney stones was 
asymptomatic.  The KUB film from the same month when compared 
to the February 2004 film suggests more stones than shown in 
the February 2004 IVP.  The impression from the KUB was 2 
stones on the lower pole of the left kidney, 1 stone in the 
mid to lower right kidney and 2 small stones in the right 
kidney.   Records from September and October 2006 addressed 
BPH symptoms with plans to adjust his medication to address 
his urinary symptoms.

Records from 2007 reveal that a February 2007 KUB gave an 
impression of bilateral nephrolithiasis basically unchanged.  
Examination in February 2007 for the kidneys was negative for 
flank pain or CVA tenderness.   In March 2007 he passed a 
stone from the right ureter. In April 2007, when seen for the 
established diagnosis of right renal calculi, he reported the 
history of having been at an emergency room in March 2007 for 
kidney colic and that he passed the stone the following day.  
He brought the stone with him.  he still felt as though he 
was still passing a stone, with bladder tenesmus, and 
sensation of the need to void.  Urine showed occasional blood 
cell. He was status post pain, fever and chills times 2 days.  
However he had no burning, dysuria or nausea and vomiting.  
An April 2007 KUB showed evidence of a distal right ureteral 
stone with 2 stones in the right kidney and 2 stones in the 
left kidney.  He continued to have the established diagnosis 
of right renal calculi and active stone formation, BPH, 
nocturia and weak stream.  A May 2007 notation gave a report 
of  KUB showing several small calculi bilaterally.  In June 
2007 follow-up after stone passage, a review of stones 
revealed the upper tract stones were stable.  

Records from 2008 reflect that a February 2008 KUB showed no 
change in the 2 millimeter stone that was in the right kidney 
and the 1 millimeter stone in the left kidney.  A May 2008 
urology note discussed urinary symptoms which included 
notations of urine having flowed better on Flomax when he was 
trying to pass a stone, and that he wanted to have a 
prescription of this on an as needed basis.  Examination of 
the kidneys were nonpalpable with no flank pain or CVA 
tenderness.  He was assessed with calculus of kidney, 
multiple stones, bilateral, stable and asymptomatic.  Further 
testing for follow-up was indicated to include KUB.  

The report of a May 2008 VA QTC examination noted that the 
Veteran continued to report daytime urinary frequency of 10 
times at intervals of every 2 and a half hours and 2 times at 
night at intervals of every 3 to 4 hours.  He also reported 
problems starting urination with weak stream.  He had 
incontinence of urine and he required a pad or absorbent 
material every 2 or 3 times a day.  He denied needing an 
appliance.  Symptoms included chronic renal, current urinary 
tract infections and frequent infections.  He denied having 
required any urinary tract procedures.  He also denied 
hospitalizations over the past 12 months or needing regular 
dialysis.  There was no functional impairment as a result of 
this condition.  

Regarding the para-thyroid gland abnormality with 
hypercalcemia, the Veteran stated that this condition was 
reported when applying for VA benefits, and a doctor 
diagnosed it as stated.  This condition has existed since 
1966.  He denied the condition was resolved.  He stated this 
condition causes frequent kidney stones.  He denied any 
gastrointestinal symptoms or that the condition affects body 
weight.  There was no current treatment for this condition.  
He denied having any symptoms that were non responsive to 
therapy or treatment.  Continuous treatment was not required 
to control this condition, nor were there side effects.  His 
functional impairment consisted of frequent kidney stones 
requiring medications daily.  He additionally was noted to 
have a history of hypertension since 1970 with no current 
symptoms and controlled by medication.  Physical examination 
revealed eyes and heart normal.  His blood pressure was 
102/58 standing and 102/56 lying down.  His general 
appearance was normal with no signs of malaise.  His skin was 
normal with no scars noted as a result of this condition.  

Examination of the abdomen showed a ventral hernia, unrelated 
to or aggravated by the stated conditions.  He had no kidney 
or urinary tract fistula on examination.  There was no 
generalized muscle weakness or wasting noted.  He did not 
show up for CBC, metabolic panel or urinalysis.  The 
diagnosis was for the VA established diagnosis of 
nephrolithiasis there was no pathology to render a diagnosis.  
The examiner noted that he would require medical records to 
render a diagnosis.  For the VA established diagnosis of 
para-thyroid gland abnormality with hypercalcemia, there was 
no pathology to render a diagnosis. A lab test would be 
required to confirm.  There was no functional limitation as a 
result of these conditions.  

The report of a March 2009 VA examination included review of 
the claims file.  The history of his having kidney stones and 
having passed 15 of them while in Vietnam and 15 more in 1971 
was noted.  He has been passing them ever since.  The course 
since onset was intermittent with remissions.  Treatment 
included medication, with no side effects.  There was no 
history of hospitalization or surgeries, nor of trauma or 
neoplasm to the genitourinary system.  He had no general 
systemic symptoms due to genitourinary disease.  He did 
report urinary symptoms including urgency, 
hesitancy/difficulty starting stream, dysuria, dribbling, and 
daytime voiding every 2 to 3 hours.  He had nocturia every 3 
to 4 hours.  He denied any hematuria, urinary retention, 
urethral discharge or straining to urinate.  He reported 
renal colic 1 to 2 times in the past 12 months.  He reported 
the renal colic while passing a stone at home.  He did not 
seek medical attention.  He denied a history of urinary 
leakage, recurrent urinary tract infections, obstructed 
voiding/retention. 

Regarding the kidney stones, he reported having been 
prescribed a diet of foods with low uric acid and no dark, 
carbonated beverage.  He had no history of any invasive or 
non-invasive procedures in the past 12 months.  He had no 
history of renal failure, acute nephritis, hydronephrosis or 
cardiovascular symptoms.  He had a history of erectile 
dysfunction, with medication the most likely etiology.  He 
was unable to have vaginal penetration.  A recent X-ray was 
noted to show 2-3 stones.  

Physical examination revealed his genitourinary examination, 
to include bladder, urethra, anus, rectal, prostate and 
testicles examination was completely normal, with the 
exception that he had a nodule of the right 
epididymis/spermatic cord/scrotum.  The nodule was present 
for more than 20 years.  He also had no abdominal or flank 
tenderness.  The neurological findings from the genitourinary 
examination were also all normal, with the exception of a 
decreased cremasteric reflex.  Urinalysis was noted to be 
negative for blood, ketones, bilirubin or protein.  He was 
diagnosed with renal calculi.  There were no significant 
effects from this condition.  His functional ability was 
impaired only when actually passing a stone, which can last 
up to 3 days.  During that time, the pain was severe and he 
was unable to function at all.  He was currently employed 
part time as a driver.  Also diagnosed were a spermatocele, 
erectile dysfunction (ED), and benign prostate hypertrophy 
(BPH).  

The examiner opined that that while there was a voiding 
dysfunction present, the service connected condition of 
kidney stones was not causing symptoms at this time.  The 
other urological problems of BPH, ED and spermatocele were 
unrelated to the kidney stones.  The rationale for this 
opinion was that while several small stones were seen on X-
ray, the Veteran was asymptomatic in terms of kidney stones.  
There was no evidence of kidney dysfunction.  The voiding 
dysfunction was related to BPH which was a separate condition 
from the kidney stones.  There can be voiding dysfunction 
with the passage of kidney stones but that was no occurring 
at this time.  The erectile dysfunction was also unrelated to 
kidney stones, as was the spermatocele.  There were a number 
of causes for both of these conditions but kidney stones was 
not a risk factor for either.

The Board notes that the record does include some 
cardiovascular findings to include evidence of bradycardia 
noted on electrocardiograms in August 2002 and February 2003, 
evidence of minimal mitral regurgitation, along with mild to 
moderate left ventricular hypertophy noted in July 2006 and 
carotid Doppler showing very minor disease in July 2007.  
However none of the records documenting cardiovascular 
complaints or findings attribute these findings to any active 
thyroid or kidney pathology and the bulk of the evidence, to 
include the multiple VA examinations done in April 2004, 
December 2005 and May 2008 are noted to reflect no active 
thyroid pathology.  Regarding his hypertension, the evidence, 
including the records and examination reports throughout the 
pendency of this appeal reflect that this is controlled by 
medication, and his diastolic readings are persistently shown 
to be below 120.  

The Veteran is currently rated 30 percent disabling for the 
para-thyroid gland abnormality with hypercalcemia and 
nephrolithiasis under Diagnostic Code 7900-7508.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27.  Thus, the veteran's disease, para-thyroid gland 
abnormality with hypercalcemia and nephrolithiasis, is 
presently evaluated as nephrolithiasis (kidney stones).  The 
Board further notes that as the evidence throughout the 
pendency of this appeal reflects no active thyroid pathology, 
Diagnostic Code 7900 addressing ratings for hyperthyroidism 
is not applicable, and the Board will proceed to address the 
residual condition, which is nephrolithiasis.  

The Veteran's nephrolithiasis is evaluated pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7508 (2009).  Recurrent 
renal calculi are to be evaluated as hydronephrosis except 
for recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year. 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2009).  If 
the Veteran meets the criteria under Diagnostic Code 7508, 
the disability rating will be 30 percent.  However, if the 
recurrent renal calculi are to be evaluated as hydronephrosis 
then Diagnostic Code 7509 is used.  According to Diagnostic 
Code 7509, hydronephrosis productive of only an occasional 
attack of colic without infection and not requiring catheter 
drainage warrants a 10 percent evaluation.  A 20 percent 
evaluation requires frequent attacks of colic necessitating 
catheter drainage.  A 30 percent evaluation requires frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function.  Severe hydronephrosis is to be evaluated as 
renal dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2009).

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating. 38 
C.F.R. § 4.115a.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent disabling for the Veteran's para-thyroid gland 
abnormality with hypercalcemia and nephrolithiasis.  He is 
currently receiving the maximum allowable rating for 
nephrolithiasis or hydronephrosis in the absence of renal 
dysfunction.  However the evidence is absent for any sort of 
renal dysfunction and the most recent VA examination of March 
2009 revealed that his kidney disorder was asymptomatic at 
this time.  The records reveal only occasional instances 
where he had blood in the urine, such as in the April 2004 VA 
examination and in April 2007 after passage of a stone and 
there was one instance in February 2004 where he had 
amorphous phosphate crystals in his urine, but no blood.  
Otherwise his urinalyses were shown to be generally clear 
with no evidence of albumuria or other indicators of renal 
dysfunction shown.  His kidneys were shown to have normal 
function according to a February 2004 IVP.  The evidence as 
discussed above fails to show evidence of constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101, such as would warrant the next 
highest evaluation, a 60 percent rating based on renal 
dysfunction.  

The Veteran is noted to be separately evaluated for 
hypertension at 10 percent disabling, which is not on appeal 
in this instance, as the appeal is limited to the kidney 
condition.  However, as discussed earlier, the medical 
evidence upon which the separate 10 percent rating for 
hypertension is based, does not reflect blood pressure 
readings that would more closely resemble the criteria for a 
40 percent rating for hypertension, as there are not blood 
pressure readings showing a diastolic pressure of 
predominantly 20 or more, which would suggest the presence of 
severe kidney pathology which would warrant a 40 percent 
rating.  See 38 C.F.R. §  4.104, Diagnostic Code 7101.  

In regards to urinary tract symptoms such as voiding 
dysfunction and urinary frequency which has been shown in the 
evidence, these symptoms have been found to be unrelated to 
his current kidney disorder.  The examiner in the March 2009 
VA examination clarified that the service-connected kidney 
stones were not causing his urinary dysfunction, and noted 
that other genitourinary problems shown, to include BPH, ED 
and spermatocyle were unrelated to his kidney stones.  The 
reasoning was that the Veteran was asymptomatic regarding his 
kidney stones, and the voiding dysfunction was related to his 
BPH, which is a separate condition from his kidney stones.  
While the examiner noted that the passage of kidney stones 
during an active phase can result in voiding dysfunction, 
such was not happening at this time.  Likewise the ED and 
spermatocyle were noted to be unrelated to kidney stones, as 
kidney stones were not a risk factor for either condition.  
Thus the criteria governing voiding dysfunction or other 
genitourinary disorders is not for application in this 
matter.

In sum, the preponderance of the evidence is against a rating 
in excess of 30 percent disabling for the Veteran's para-
thyroid gland abnormality with hypercalcemia and 
nephrolithiasis.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected para-thyroid gland abnormality with 
hypercalcemia and nephrolithiasis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from para-thyroid gland abnormality 
with hypercalcemia and nephrolithiasis, as the 30 percent 
contemplates a condition of frequent passage of kidney 
stones, requiring daily medication, such as is the case with 
the Veteran.  There is no evidence of frequent or lengthy 
periods of hospitalization shown to be due to his kidney 
disorder in the records.  He is also not shown to have marked 
interference with employment due to his kidney condition.  He 
is noted to have voluntarily retired from the government and 
now works part time as a driver and there is no functional 
impairment due to the kidney stones, except during active 
passage of the stones, which can last up to 3 days, with such 
episodes of renal colic described as occurring about 1 or 2 
times in the past year.  Such symptoms do not reflect marked 
interference with employability.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service-connected para-thyroid gland 
abnormality with hypercalcemia and nephrolithiasis under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met for 
any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 30 percent disabling for para-thyroid 
gland abnormality with hypercalcemia and nephrolithiasis is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


